MEMORANDUM OF DECISION.
Defendant Robert F. Fisk, Jr., appeals from a civil judgment of the District Court (Portland) finding a violation of 29 M.R. S.A. § 1312-C(2)(B) (Supp.1984-1985) (operating under the influence). In State v. Freeman, 487 A.2d 1175 (Me.1985), we declared the civil OUI law to be unconstitutional.
The entry is:
Judgment vacated.
Remanded to the Superior Court for entry of judgment as follows:
“Judgment of the District Court vacated; remanded to the District Court with directions to enter an order dismissing the civil proceeding under 29 M.R.S.A. § 1312-C.”
All concurring.